      Case 2:19-cv-02375-EEF-DMD Document 14 Filed 02/11/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MARGARET ALBRITTON                                                       CIVIL ACTION

VERSUS                                                                   NO. 19-2375

LIFE INSURANCE COMPANY OF NORTH                                          SECTION "L" (3)
AMERICA


                                           ORDER

       Having been informed that all of the parties to this action have firmly agreed upon a

compromise,

       IT IS ORDERED that this action be and is hereby DISMISSED without cost and without

prejudice to the right, upon good cause shown, to reopen the action or to seek summary judgment

enforcing the compromise if settlement is not consummated within a reasonable time.

       The Court retains jurisdiction for all purposes, including enforcing the settlement

agreement entered into by the parties.

       New Orleans, Louisiana, this 11th day of February, 2020.



                                                        UNITED STATES DISTRICT JUDGE
